EXHIBIT D
                                                    Payslip                                             Page: 1 of 2



Employee Name                       Payroll Relationship Number            Payroll
Anthony Medigo                      869444                                 Healthcare BW Domestic
Person Number                       Assignment Number                      Salary Basis Name
869444                              E869444                                ANNUAL EXEC
Hire Date                           Job Title                              Tax Reporting Unit Name
14-Nov-2016                         PPORTMASM-Product Portfolio            Siemens Medical Solutions USA, Inc.
                                    Management Manager
Employee Address                    Position                               Tax Reporting Unit Address
111 Fulton Street                                                          40 Liberty Blvd
Apt 501                                                                    Malvern, PA 19355
New York, New York 10038                                                   US
US                                                                         1-866-743-6367

  Period Type               Period Start Date       Period End Date       Payment Date                   Base Salary
  Biweekly                  3-Aug-2020              16-Aug-2020           21-Aug-2020                     300,000.00



Summary
Description                                                                          Current            Year to Date
    Gross Earnings                                                                  2,084.00              586,668.62
    Imputed Earnings                                                                    0.00                  161.56
    Pretax Deductions                                                                   0.00               15,923.13
    Employee Tax Deductions                                                           797.70              225,708.31
    Net Payment                                                                     1,286.30              344,875.62



Taxable Gross
Description                                                                          Current            Year to Date
    FED Taxable Gross                                                               2,084.00              570,745.49
    State Taxable Gross - NY                                                        2,084.00              570,745.49
    City Taxable Gross - NY, New York, New York                                     2,084.00              570,745.49
    Medicare Taxable Gross                                                          2,084.00              586,668.62
    Social Security Taxable Gross                                                   2,084.00              586,668.62

  Earnings
  Description                                                                        Current            Year to Date
      Holiday                                                                           0.00               5,769.23
      Memo - GTL                                                                        0.00                  161.56
      PTO Payout                                                                        0.00              20,192.31
      Regular Salary                                                                    0.00             153,461.52
      SMPProrate                                                                    2,084.00               2,084.00
      Severance                                                                         0.00             405,000.00

Description                            Start Date   End Date      Hours     Rate         Multiple            Amount


  Hours
  Description                                                                       Current              Year to Date
     Holiday Hours Worked                                                              0.00                     40.00
     Memo - GTL Hours Worked                                                           0.00                 1,120.00
     PTO Payout Hours Worked                                                           0.00                    140.00
     Regular Salary Hours Worked                                                       0.00                 1,064.00

  Pretax Deductions
  Description                                                                       Current              Year to Date
      Basic 401K PTX                                                                   0.00                 9,553.88
                                                        Payslip                                              Page: 2 of 2



    Supplemental 401K PTX                                                                     0.00                6,369.25
Tax Deductions
Description                                                                              Current             Year to Date
    FIT Withheld                                                                          458.48               129,926.98
    Medicare Employee Withheld                                                             48.97                11,986.71
    Social Security Employee Withheld                                                       0.00                 8,537.40
    SIT Withheld (NY)                                                                     200.48                51,069.27
    SDI Employee Withheld (NY)                                                              1.20                    18.00
    Family Leave Insurance Employee Withheld (NY)                                           0.00                   196.72
    City Withheld (NY,New York,New York)                                                   88.57                23,973.23

Net Pay Distribution
Check/Deposit            Bank Name              Branch Name         Account Number            Account            Payment
Number                                                                                        Type                Amount
                         021000322              BANK OF                                       CHECKING            1,286.30
                         BANK OF                AMERICA,
                         AMERICA,               NATIONAL
                         NATIONAL               ASSOCIATION
                         ASSOCIATION


Tax Withholding Information
Type                 Marital Status            Exempt         Total Dependent   Extra           Exemptions     Additional
                                                              Amount            Withholding                      Amount
FEDERAL                Married and                       N                                               0            0.00
                       withholding at higher
                       single rate
NY                     Single                            N                                               0
NY, New York, New                                                                                        0            0.00
York
